Flow Through Pressure Sensor


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 04/26/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the rejection of claims 6, 7, 13, 14, and 20 under § 112(a) for failing to comply with the written description requirement are moot since the amended claims no longer recite determining the bleed time using the volume. The examiner is not persuaded since the claims continue to assert determining the reservoir volume with bleed down time but the disclosure provides not description of an equation, algorithm and method for the determination. The rejection under § 112(a) is maintained.
Applicant argues the rejection of claims 3, 6, 7, 10, 13, 14, 17, and 20 under § 112(b) as being indefinite are moot since the claims have been amended to obviate the rejection. Regarding claims 3, 10 and 17, the examiner is persuaded and the rejection under § 112(b) due to the 01/26/2022 indefinite issues is withdrawn. Regarding claims 6, 7, 13, 14, and 20, the examiner is not persuaded since it is unclear how the volume is determined. Additionally, the functional limitations are unclear since applicant has not claimed any element capable of timing, storing flow rate data or data analysis. The rejection under § 112(b) of claims 6, 7, 13, 14, and 20 is maintained.
Applicant argues the amendments to the claims overcome the current art rejections because Mudd fails to disclose “a second reservoir that is parallel to the first reservoir”. Regarding this assertion, please see the final rejection below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Flow Through Pressure Sensor Structured to Remove Dead Volume.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Amended claims 1, 8 and 15 recite “a second reservoir that is parallel to the first reservoir”. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. ¶ 0016, of the specification, describes a flow from the primary flow path fluidly coupled and in series with the first and second reservoirs. Further, ¶ 0016 and figure 1B describe a flow split into two parallel paths before each reservoir and rejoining each other immediately after each reservoir. For each reservoir, one path of the split flows continuing straight through the particular reservoir and the other split diverted to sweep past a transducer face, before each split flow is rejoined. The examiner believes the reservoirs must share common inflow and common outflow to be considered parallel to each other in the fluid circuit, however, the examiner believes the specification only describes reservoirs in parallel to transducer faces and in series with each other so that the outflow of one reservoir/transducer parallel circuit is the inflow of the next reservoir/transducer parallel circuit. The dependent claims are likewise rejected.

Amended claims 6, 7, 13, 14, and 20 recite volumes of certain reservoirs are determined based on a bleed down time. The volume determining functional language is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The functional language describes determining volume based on bleed time where bleed time is determined using volume. Specification ¶s 0025-0026, 0032-0033 and 0039 describe the limitations in identical terms to the claims and no additional description can be found to clarify the limitation.
Claims 1 - 20 are  rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

Independent claims 1, 8 and 15 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, the limitation “a second reservoir that is parallel to the first reservoir” is not described by the disclosure. The examiner believes it would take undue experimentation to configure the invention with a second reservoir that is parallel to the first reservoir including all the additional limitations required.
The dependent claims are likewise rejected.

Amended claims 6, 7, 13, 14, and 20 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In particular, said claims recite volumes of certain reservoirs are determined based on a bleed down time which was not described in the disclosure in such a way as to reasonably convey to one skilled in the relevant art how to make the determination. The examiner believes it would take undue experimentation to determine the algorithm for determining volume using bleed down time.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, and 13 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 15, the limitation “pumping fluid from the first reservoir into a second reservoir that is parallel to the first reservoir” is unclear how fluid move from the first reservoir to the second reservoir if they share a common inlet and outlet. For the purpose of examination, examiner interprets the limitation as “pumping fluid from the first reservoir into a second reservoir”. The dependent claims are likewise rejected and interpreted.

Regarding claims 6, 7, 13, 14, and 20, the limitations that recite volumes of certain reservoirs are determined based on bleed down time are indefinite since it is unclear how the volume is determined. Additionally, the functional limitations are unclear since applicant has not claimed any element capable of timing, storing flow rate data or data analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 - 5, 8, and 10 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie (US 20180143052; “Xie”).

Regarding claim 1, Xie discloses, in figures 3-5, an apparatus (102, 202) for removing dead volume in a sensor assembly (the examiner believes this preamble recitation does not further limit the recited structure in the body of the claim, see MPEP 2111.02), the apparatus (102, 202) comprising: a first reservoir (306, 310) coupled to a first pressure transducer (318) and having a port (404) in fluid communication at a location in a sampled flow path (302); a second reservoir (308, 312) that is parallel (see figure 3) to the first reservoir (306, 310) and coupled to a second pressure transducer (332), fluidly coupled to the first reservoir (306, 310) through a flow through path (Q1, Q1’, Q2, Q2’), and having another port (504) in fluid communication at another location of another sampled flow path (506); and a restrictor (314, 316) disposed in the flow through path (Q1, Q1’, Q2, Q2’).

Regarding claim 3, Xie discloses, in figures 3-5, the first pressure transducer (318, 320) is a differential pressure transducer (¶ 0044, Xie’s first and second sensors form a differential pressure sensor) and the second pressure transducer (332, 334) is one of selected from the group comprising another differential pressure transducer (¶ 0049, Xie fourth and fifth sensors determine the pressure difference through the second flow path).

Regarding claim 4, Xie discloses, in figures 3-5, the flow through path (Q1, Q1’, Q2, Q2’) is between (see figure 3, examiner notes Xie’s flow path includes a common inlet and outlet) the first reservoir (306, 310) and the second reservoir (308, 312).



Regarding claim 5, Xie discloses, in figures 3-5, the flow through path (Q1, Q1’, Q2, Q2’) fluidly couples an end (see figure 3) of the first reservoir (306, 310) with another end (see figure 3) of the second reservoir (308, 312).

Regarding claim 8, Xie discloses, in figures 3-5 and 7, a system (not enumerated, see figure 3) for removing dead volume in a sensor assembly of a mass flow controller (the examiner believes this preamble recitation does not further limit the recited structure in the body of the claim, see MPEP 2111.02), the system comprising: a valve assembly (328, 330) in fluid communication (see figure 7) with fluid in a primary flow path (Q, see figure 3 for Xie’s depicted flow paths); a pressure sensor assembly (102, 202) in fluid communication (see figure 3) with fluid in the primary flow path (Q, see figure 3 for Xie’s depicted flow paths), the pressure sensor assembly (102, 202) comprising: a first reservoir (306) coupled to a first pressure transducer (318) and having a port (404) in fluid communication at a location in a sampled flow path (302); a second reservoir (308) that is parallel (see figure 3) to the first reservoir (306) and coupled to a second pressure transducer (332), fluidly coupled to the first reservoir through a flow through path (Q1, Q1’, Q2, Q2’, see figure 3 for Xie’s depicted flow paths), and having another port (504) in fluid communication at another location (see figure 5) of another sampled flow path (506); wherein the first pressure transducer (318) and the second pressure transducer (332) are communicable coupled with the valve assembly (328, 330).

Regarding claim 10, Xie discloses, in figures 3-5 and 7, the first pressure transducer (318, 320) is a differential pressure transducer (¶ 0044, Xie’s first and second sensors form a differential pressure sensor) and the second pressure transducer (332, 334) is one of selected from the group comprising another differential pressure transducer (¶ 0049, Xie fourth and fifth sensors determine the pressure difference through the second flow path).

Regarding claim 11, Xie discloses, in figures 3-5 and 7, the flow through path (Q1, Q1’, Q2, Q2’, see figure 3 for Xie’s depicted flow paths) is between (see figure 3, examiner notes Xie’s flow path includes a common inlet and outlet) the first reservoir (306) and the second reservoir (308).

Regarding claim 12, Xie discloses, in figures 3-5 and 7, the flow through path (Q1, Q1’, Q2, Q2’, see figure 3 for Xie’s depicted flow paths) fluidly couples an end (see figure 3) of the first reservoir (306) with another end (see figure 3) of the second reservoir (308).

Claims 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudd (US 20160216713; “Mudd”).

Regarding claim 15, Mudd discloses, in figure 1, a method for removing dead volume in a sensor assembly of a mass flow controller (see figure 1), the method comprising: pumping fluid (see figure 1, Mudd’s arrows indicate movement of fluid through the MFC, the examiner asserts ordinarily skilled artisans would know Mudd’s fluid was moved by pumping) from a primary flow path (the path leading to the inlet 1101) through a port (1101) into a first reservoir (1198) coupled to a first pressure transducer (1104); and pumping fluid from the first reservoir (1198) into a second reservoir (1199) coupled to a second pressure transducer (1106) through a flow through path (see figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102) and through another port (1102).

Regarding claim 18, Mudd discloses, in figure 1,pumping fluid (see figure 1, Mudd’s arrows indicate movement of fluid through the MFC, the examiner asserts ordinarily skilled artisans would know Mudd’s fluid was moved by pumping) from the first reservoir (1198) through the flow through path (see figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102), wherein the flow through path (see previous comment) is between the first reservoir (1198, 1199) and the second reservoir (1198, 1199).

Regarding claim 19, Mudd discloses, in figure 1, pumping fluid (see figure 1, Mudd’s arrows indicate movement of fluid through the MFC, the examiner asserts ordinarily skilled artisans would know Mudd’s fluid was moved by pumping) from the first reservoir (1198) through the flow through path (see figure 1, the flow path includes 1101 to 1103 to 1198 to 1199 to 1102), wherein the flow through path (see previous comment) fluidly couples an end (1101, 1102) of the first reservoir (1198, 1199) with another end (1101, 1102) of the second reservoir (1198, 1199).

Claim Rejections - 35 USC § 102/103
The text of the Title 35 U.S.C 102 can be found above.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mudd (US 20160216713; “Mudd”), as applied to claim 15.

Regarding claim 16, Mudd discloses, in figure 1, the first pressure transducer (1104) is an absolute pressure transducer (see figure 1, examiner construes Mudd’s pressure transducer is an absolute pressure transducer since the transducer has no second vent for referencing atmosphere or another fluid) and the second pressure transducer (1106) is one of selected from the group comprising another absolute pressure transducer (see prior comment) and a differential pressure transducer.
If applicant does not agree with the examiner's anticipation rejection, one of ordinary skill in the art would know to form an absolute pressure sensor using an internal reference to vacuum. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to construct Mudd’s pressure transducers as absolute pressure transducers. Doing so allows for measurements that do not deviate with atmospheric pressure and are able to measure very low pressure volumes.

Claim Rejections - 35 USC § 103
The text of the Title 35 U.S.C 103 can be found above.

Claims 2, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 20180143052; “Xie”), as applied to claims 1 and 8 respectively.
Regarding claim 2, Xie discloses, in figures 3-5, the second pressure transducer (332, 334) is one of selected from the group comprising a differential pressure transducer (¶ 0049, Xie fourth and fifth sensors determine the pressure difference through the second flow path).
Xie does not explicitly disclose the first pressure transducer (318) is an absolute pressure transducer.
However, one of ordinary skill in the art would know to form an absolute pressure sensor using an internal reference to vacuum. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to construct Xie’s pressure transducers as absolute pressure transducers. Doing so allows for measurements that do not deviate with atmospheric pressure and are able to measure very low pressure volumes.

Regarding claim 7, Xie discloses a valve (328) at the inlet of the second reservoir (308, 312) and an electronic actuator (330) controlled by an analyzer (327).
Examiner notes that the limitation, “a volume of the second reservoir is determined based on a bleed down time” is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. In the instant case, Xie’s valve with controlled electronic actuator is capable of the above determination, See MPEP 2114.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Xie analyzer controlled electronic valve and pressure transducers to determine volume of Xie’s venturi space. Doing so provides a reliable way of determining flow rate.

Regarding claim 9, Xie discloses, in figures 3-5, the second pressure transducer (332, 334) is one of selected from the group comprising a differential pressure transducer (¶ 0049, Xie fourth and fifth sensors determine the pressure difference through the second flow path).
Xie does not explicitly disclose the first pressure transducer (318) is an absolute pressure transducer.
However, one of ordinary skill in the art would know to form an absolute pressure sensor using an internal reference to vacuum. Further, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to construct Xie’s pressure transducers as absolute pressure transducers. Doing so allows for measurements that do not deviate with atmospheric pressure and are able to measure very low pressure volumes.

Regarding claim 14, Xie discloses a valve (328) at the inlet of the second reservoir (308) and an electronic actuator (330) controlled by an analyzer (327).
Examiner notes that the limitation, “a volume of the second reservoir is determined based on a bleed down time” is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. In the instant case, Xie’s valve with controlled electronic actuator is capable of the above determination, See MPEP 2114.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Xie analyzer controlled electronic valve and pressure transducers to determine volume of Xie’s venturi space. Doing so provides a reliable way of determining flow rate.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mudd (US 20160216713; “Mudd”) as applied to claim 15 above, and further in view of Brown (US 6119710; “Brown”).

Regarding claim 17, Mudd discloses, in figure 1, the second pressure transducer (1106) is one of selected from the group comprising an absolute pressure transducer (see figure 1, examiner construes Mudd’s pressure transducer is an absolute pressure transducer since the transducer has no second vent for referencing atmosphere or another fluid) and another differential pressure transducer.
Mudd fails to disclose a differential pressure transducer.
Brown teaches the first pressure transducer (316) is a differential pressure transducer (col. 11, lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brown’s scheme of using a differential pressure transducer in combination with an absolute pressure transducer to measure pressure across a flow restrictor to determine measured mass flow rate. Doing so provides a reliable way to determine flow regulation.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mudd (US 20160216713; “Mudd”), as applied to claim 15.

Regarding claim 20, Mudd discloses, in figure 25, an electronic regulator (5110) with a processor (5230 and memory (5240).
Examiner notes that the limitation, “a volume of the first reservoir is determined based on a bleed down time” is a functional language type limitation. Applicant is reminded that functionality must be distinguished from the prior art structure's inherent functionality. In the instant case, Mudd’s electronic regulator is capable of the above determination, See MPEP 2114.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Mudd’s electronic regulator with processor and memory to determine volume of Mudd’s reservoir. Doing so provides a reliable way of determining flow rate.

Conclusion
THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856